Title: To Benjamin Franklin from Valltravers, 10 January 1778
From: Valltravers, Johann Rodolphe
To: Franklin, Benjamin


Much honored Sir
From Lyon, January 10th. 1778.
I am not surprized, if my Letters, of Septr. 21t. and 26th. from my Seat at Roccall, near Bienne in Switzerland; of Novr. 9th. from Berne and Decr. 4th. from Mannheim have hitherto remained unanswered. I could not inform Your Excellency, how to direct to me; having been continually moving from Switzerland to Mannheim and from Mannheim to this City. From this Place I mean to repair to Rockhall again for, at least, the Remainder of this Season, where your Commands, free’d to Pontarlier, will be most respectfully received, and duely attended to.
The good Intention of those objects mentioned in the above Letters, will, I hope, apologize for my application. Alas! the Temper of the present deluded Leaders of Great Britain is still deaf to all Humanity, Reason, Equity, Honor and Prudence. They will listen to no Intercession! Too weak to support their wicked Design, against protecting Providence; and too proud to acknowledge their Error, and to stop at the Edge of their own Precipice: they will yield to no Terms of Pacification. They will have you their slaves, or perish! Let them perish who are base enough to plan and to suport the Destruction of the Liberties of Mankind!
I Sincerely congratulate with You, on the glorious Success of your Arms, this last Campaign. One, or two more such, will crown your noble Struggle with everlasting Fame, and Happiness; humble your Ennemies; conciliate the Esteem and Friendship of every State in Europe; and render more than ever North-America the Asylum of oppressed Vertue and Industry.
Having asked and obtained of the Elector Palatine, my Recall from the London-Station, I have now ordered a Sale of all my Property in England. What my next Destination will be, I do not know. I enjoy, in the Mean Time, the Liberty of residing wherever I please. I need not, free as I am, repeat to You, my Readiness of Serving the great Cause. You know it. Wherever my poor abilities can be Subservient, you may command them at all Times. Was my Power equal to my Zeal and good Wishes, You would have experienced it many Years ago.
My Plan for establishing a public Bank in France, alltho’ much wished for, will not do, without a material Correction in its defective Constitution, which admits of no Solid Security. Who shall live to See its amendment in a Recall of its general States? I fear, neither of us both. Here, as well as in old England, too many live on public Depredations! My Plan may do elsewhere. Particularly in the united states of america, the foreign Comerce of which it would greatly promote; and still more its Agriculture, Wealth and Population.
My private Fortune having been much impaired by my ten Years public expensive Services, I must try every honest means within my Reach, to retrieve it, and to enable me to be just to my Friends, and Serviceable to my Dependants.
Please, my dear worthy Patron, to accept with every good Wish for your precious Life and continued Success of your great Labors, this Sketch of the History and Constitutions of our 13. confederate Swiss Republicks, as a small Token of my never ceasing Veneration and faithfull attachment.
My best Respects waite on your worthy Colleagues Your dear Grandson, Mr. and Mrs. de Chaumont, Mr. Grand, with the Compliments of the Season.
Our Friend, Count d’Eÿcke, has been followed very soon by his Master, the Elector of Bavaria. The Palatine Envoy, Count Sicking, represents now two Courts in one; altho’ not with the Same Hospitality.
I have got an Electrical Pistol, discharging inflamable air with great Force and Explosion, which I intended to bring You. I will Send it You or to abbé Fontana, if you like to See it and to make the Experiment: It is Supposed to answer the Purpose of Gunn-Powder.
I beg Pardon for taking up so much of your precious Time. Once more Farewell! and please to Keep me in your Kind Remembrance, who am Most entirely Yours:
Rodh. Valltravers.
 
Notation: Valtravers 10. Jany 1778
